Citation Nr: 1229923	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-04 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for scarred ear drums.


REPRESENTATION

Veteran represented by:	Alan Gumpenberger, Agent


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The Veteran had active service from June 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a February 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues presented for appeal before the Board were characterized by the RO as service connection for "hearing loss" and for "scarred ear drum."  The RO's characterization reflects the way in which the disabilities were claimed by the Veteran.  The Board notes that the Veteran has not limited his claim for hearing loss specifically to his right or left ear or his claim for a scarred ear drum to his right or left ear drum.  Therefore, the Board assumes for purposes of this appeal that the Veteran's claims for service connection encompass "bilateral hearing loss" and "scarred ear drums."  As such, the issues have been recharacterized as are reflected on the cover page.  

The Veteran was scheduled to appear for a formal RO hearing in July 2010.  Upon reporting for the hearing, the Veteran was noted to have requested an informal conference with the Decision Review Officer.  A July 2010 informal conference report is associated with the claims file.  Also, in his February 2009 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a Board videoconference hearing.  Thereafter, in June 2012, the Veteran withdrew his request for a hearing and asked that his appeal be considered based on the evidence of record.  

The Board also notes that the Veteran perfected an appeal for service connection for bilateral foot and calf numbness, tingling, and cramping as secondary to service-connected diabetes mellitus, type II, with impotence.  In a report of July 2010 QTC examination, the examiner noted the Veteran's complaints and symptoms.  A diagnosis of peripheral neuropathy of the right and left lower extremities was reported.  In a November 2010 rating decision, the RO granted service connection and assigned a 10 percent rating for peripheral neuropathy of the right lower extremity and a 10 percent rating for peripheral neuropathy of the left lower extremity.  (A subsequent September 2011 rating decision granted service connection and assigned a 20 percent rating for peripheral vascular disease of the right lower extremity.)  Accordingly, and based on this evidentiary posture, the Board concludes that the issue of entitlement to service connection for bilateral foot and calf numbness, tingling, and cramping as secondary to service-connected diabetes mellitus, type II, with impotence, is no longer in appellate status.  

Also, in January and February 2010 rating decisions, the RO denied the Veteran's claim for service connection for open angle glaucoma as secondary to the service-connected diabetes mellitus, type II, with impotence.  The Veteran filed a Notice of Disagreement (NOD) in March 2010, and the RO issued a Statement of the Case (SOC) in November 2010.  Likewise, the Veteran filed a timely NOD to the above noted November 2010 rating decision and the effective dates awarded for the grants of service connection for peripheral neuropathy of the right and left lower extremities.  The RO issued an SOC in September 2011.  Following a review of the Veteran's physical VA claims file as well as his Virtual VA file, the Board does not find that the Veteran or his agent has submitted any correspondence that could liberally be read as a substantive appeal to either the November 2010 or September 2011 SOCs.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.202 (2011).  As such, the issues with regard to service connection for open angle glaucoma and for earlier effective dates for the grants of service connection for right and left peripheral neuropathy are not for appellate review.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At no time during the current appeal has a scarred left ear drum (tympanic membrane) been shown. 

2.  A scarred right ear drum was first diagnosed many years after the Veteran's active duty service and is not causally or etiologically related to such service.  


CONCLUSION OF LAW

Scarred ear drums were not incurred in, or aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative (which includes an agent) of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the current appeal, a pre-decisional letter dated in March 2007 complied with VA's duty to notify the Veteran of what he needed to substantiate his claim for service connection for scarred ear drums.  Specifically, this letter apprised the Veteran of what the evidence needed to show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  Additionally, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist a veteran in the development of his/her claim.  This duty includes assisting him/her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records (STRs) have been obtained and associated with the claims folder, as have identified VA treatment records from the VA Medical Center (VAMC) in Fayetteville, North Carolina and the VA Community Based Outpatient Clinic (CBOC) in Wilmington, North Carolina.  Additionally, private medical records identified by the Veteran have been obtained and associated with the claims file.  

As will be discussed in further detail in the following decision, at no time during the current appeal has the Veteran been found to have a scarred left ear drum.  The Board acknowledges that a March 2007 private treatment record reflects a finding of a scarred right ear drum and that a medical opinion has not been obtained by VA regarding the etiology of this disability.  

In this regard, the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C. § 5103A(d)(2) (West 2002).  The Court of Appeals for Veterans Claims (Court) further characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  McLendon, 20 Vet. App. at 83.  

In this case, while there is evidence of a current disability (i.e., a scarred right ear drum), there is no evidence establishing that an event, injury, or disease occurred in service that may have caused the scarring, or otherwise evidence that the scarred right ear drum is related to service.  The Board also does not find the Veteran to be competent to report having a scarred right ear drum in service, as the scar's location does not allow the Veteran to identify visually any such scar.  See e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Note 4) (Fed. Cir. 2007).  Furthermore, as will be discussed in more detail below, the medical findings noted in the Veteran's STRs do not necessarily support his contention that he was informed by a medical examiner during his military separation medical examination that he had a scarred ear drum.  Thus, the Board concludes, per McClendon, that VA's duty to assist does not include providing the Veteran with a VA examination in this case.  

Otherwise, the Veteran has submitted argument in support of his claim for service connection for scarred ear drums.  Neither the Veteran nor his agent has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the appeal for service connection for scarred ear drums that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim for service connection for scarred ear drums.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the Veteran alleges that during, his March 1970 military separation medical examination, he was told by a military examiner that he had a scarred ear drum.  The Veteran was reportedly asked to "extend" his active duty service period so that he might undergo testing and possible treatment.  The Veteran reports that he declined the request to extend his active duty service period.  

A review of the Veteran's STRs, to include his military service entrance and separation medical examinations, does not reflect any diagnosis or treatment for trauma, disease, or infection of his ears, or a clinical finding of a right or left scarred ear drum.  Clinical examination of the Veteran's ears and ear drums in June 1966 (military enlistment medical examination) and March 1970 (military separation medical examination) was reported as normal.  Additionally, a March 1970 report of medical history does not reflect a report of ear, nose, or throat trouble.  

Post-service medical evidence includes a March 2007 private physician's examination report.  The report notes that examination of the Veteran's left ear revealed "pearly grey, (+) light reflex" and examination of the Veteran's right ear revealed "scarred, sclerotic [tympanic membrane]."  Other than the Veteran's contentions, no other post-service medical evidence reflects discussion or clinical findings concerning the Veteran's ear drums.  In a report of October 2007 QTC audiological examination, the examiner noted the Veteran's report of being informed at his separation medical examination that he had a scarred ear drum.  The examiner commented that the Veteran did not report a history that would account for a scarred ear drum.  

The Board notes that the Veteran is competent to report that he was told he had a scarred ear drum by a medical examiner in March 1970.  Still, the Veteran's statement must be weighed against the other relevant evidence of record.  Additionally, while the Veteran's STRs do not document his scarred ear drum, the lack of such records does not, in and of itself, render the Veteran's statement not credible.  In essence, if it is concluded that lay evidence presented by a Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim for service connection based on that lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Nonetheless, the Board may draw a reasonable inference from a lack of notation of a condition in a medical report, if the report would be expected to carry such information.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

Initially, the Board finds that the evidence does not support a finding of a diagnosis of a scarred left ear drum.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the absence of proof of a present disability there can be no valid claim.).  At the very least, the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent medical evidence reflective of a scarred left ear drum at any time during the appeal period.  

With respect to a scarred right ear drum, which has been diagnosed post service, the Board finds persuasive that the Veteran's military entrance medical examination and his military separation medical examination do not reflect clinical findings of a scarred ear drum.  The Veteran's ear drum was reported normal during both examinations.  In this case, it is reasonable to expect that a scarred ear drum would have been reported by the medical examiner or otherwise noted in the March 1970 report of medical examination, if such scarring had been found.  Buczynski, 24 Vet. App. at 224.  The Board also finds persuasive the report of October 2007 QTC examination in which the examiner did not find the Veteran's reported history supportive of a scarred right ear drum during active duty service.  Thus, the Veteran's reported history of being informed by a military medical examiner that he had a scarred ear drum, lacks credibility, and there is otherwise no medical evidence to support that the Veteran had a scarred right ear drum during his active duty service.  

Furthermore, the Board finds a lack of a continuity of symptomatology between the Veteran's active duty service and the diagnosis of a scarred right ear drum in March 2007.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As noted above, the Veteran is not competent to report having a scarred right ear drum in service or post service, as the scar's location does not allow him to identify visually the scar.  Additionally, the evidence prior to March 2007 is not reflective of complaints, clinical findings, or treatment for a scarred right ear drum.  The Veteran does, however, appear to relate a progressive loss in his hearing over the years as a symptom of his scarred right ear drum.  While the Veteran is competent to report a decrease in hearing acuity, he is not competent to relate any decrease in hearing acuity to a scarred right ear drum, as he is not shown to have the specialized medical knowledge, training, or experience to provide such evidence.  See e.g., Jones v. West, 12 Vet. App. 460, 465 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a)(1).  

With respect to nexus, the Board has considered the Veteran's statements asserting a nexus between his scarred right ear drum and his active duty service.  The Board notes that lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, however, the question regarding the potential relationship between the Veteran's scarred right ear drum and its possible relationship to his active duty service is complex in nature.  As noted above, the Veteran is not shown to have the specialized medical knowledge, training, or experience to provide such evidence (i.e., a nexus opinion) on the issue.  Jones, 12 Vet. App. at 465; Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a)(1).  Otherwise, the Veteran has not submitted or identified competent medical evidence of a nexus between his scarred right ear drum and his period of active duty service.  

Consequently, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for scarred ear drums.  In this regard, at no time since the Veteran filed his claim for service connection has a diagnosed scarred left ear drum been shown.  Furthermore, competent medical evidence does not relate the Veteran's diagnosed scarred right ear drum to his active duty service.  

Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for scarred ear drums.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for scarred ear drums is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for scarred ear drums is denied.  


REMAND

With respect to the Veteran's claim for service connection for hearing loss, the Veteran's noise exposure in service has been conceded by the RO.  The Veteran has reported that he worked around jet aircraft without the benefit of hearing protection while stationed in Vietnam.  

The Veteran has been provided two QTC audiological examinations.  The same audiologist performed both examinations and in both cases the Veteran was found to have impaired hearing that qualified for VA purposes as a disability under 38 C.F.R. § 3.385 (2011).  

During the first examination in October 2007, the audiologist opined that because the Veteran had worked around jet aircraft without hearing protection, it was likely that some amount of hearing loss had been caused by the noise exposure.  She added, however, that, because the Veteran had reported that his hearing loss had occurred gradually over time for the most part, it was not likely that the majority of the hearing loss was due to military noise exposure.  During the second examination in August 2010, the audiologist opined that the Veteran had a bilateral sensorineural hearing loss that was not likely caused by his military noise exposure.  She noted that noise exposure was not known to cause latent onset hearing loss. 

[The Board notes that The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  See Reeves v. Shinseki, 682 F. 3d 988, 1003 (Note 7) (Fed. Cir. 2012), citing American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Id.] 

Here, the QTC audiologist appears to have provided two conflicting medical opinions with regard to the Veteran's hearing loss and its relationship to active duty service.  The October 2007 opinion links some of the Veteran's hearing loss to his work around jet aircraft in Vietnam.  The August 2010 opinion does not link any of the Veteran's hearing loss to his work around jet aircraft in Vietnam or otherwise to the Veteran's active duty service.  Furthermore, the August 2010 opinion provides no explanation for the change in the examiner's opinion from October 2007 that some of the Veteran's hearing loss was traceable to his work around jet aircraft.  As such, the Board is precluded from relying on either the October 2007 medical opinion or the August 2010 medical opinion in deciding the Veteran's appeal, as the two opinions appear to be in conflict with each other.  When assessing the probative value of a medical opinion, the Board must consider whether the medical opinion contains "such sufficient information that it does not require the Board to exercise independent medical judgment."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In light of the above, the Board believes it best that the Veteran be scheduled for a new audiological examination to be conducted by an audiologist other than the clinician who performed the October 2007 and August 2010 audiological examinations.  The audiologist should review the October 2007 and August 2010 examination reports, in particular, the medical opinions provided.  Thereafter, following review of the Veteran's claims file, elicitation of the Veteran's medical history, and conducting audiological testing, the examiner should opine as to whether any hearing loss identified on examination is traceable to the Veteran's period of active duty service.  

Additionally, it appears that the Veteran's treatment is conducted through the VAMC in Fayetteville, NC and the CBOC in Wilmington, NC.  VA treatment records associated with the claims folder (no VA treatment records are associated with Virtual VA) are dated no later than August 2011.  Thus, pertinent treatment records from the VAMC Fayetteville and the CBOC Wilmington, dated from August 2011, should be obtained and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his bilateral hearing loss.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received for his bilateral hearing loss.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  All such available reports should be associated with the claims folder.  
2.  Notwithstanding the above request, the RO should associate with the claims folder any relevant VA treatment records dated from August 2011 that are available through the CAPRI records system.  The Board is particularly interested in pertinent treatment records from the VAMC in Fayetteville, NC and the CBOC in Wilmington, NC dated from August 2011.  

3.  Then, accord the Veteran an appropriate VA audiological examination to determine the nature, extent, and etiology of his claimed bilateral hearing loss.  The claims file must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's bilateral hearing loss and is also requested to review the record (including, in particular, the conflicting medical opinions from the audiologist who performed both the October 2007 and August 2010 QTC audiological examinations).  Following audiological testing, the examiner should offer his/her opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), that any diagnosed hearing loss had its clinical onset during service or is otherwise related to service, including the Veteran's conceded in-service acoustic trauma from having worked around jet aircrafts without ear protection while stationed in Vietnam.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion(s), he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

4.  Following the development above, readjudicate the issue on appeal-entitlement to service connection for bilateral hearing loss.  If the benefit sought remains denied, the Veteran and his agent should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


